[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                           FILED
                                                               U.S. COURT OF APPEALS
                    ------------------------------------------- ELEVENTH CIRCUIT
                                                                     JAN 27, 2009
                                 No. 07-15989
                                                                  THOMAS K. KAHN
                           Non-Argument Calendar
                                                                       CLERK
                    --------------------------------------------

                D.C. Docket No. 07-00038-CR-4-RH-WCS


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

     versus

TERRANCE BOYKIN,

                                                             Defendant-Appellant.


                       -------------------------------------
                Appeal from the United States District Court
                    for the Northern District of Florida
                      --------------------------------------

                              (January 27, 2009)

Before EDMONDSON, Chief Judge, and BIRCH and DUBINA, Circuit Judges.
PER CURIAM:

      Terrance Boykin appeals his sentence for conspiracy to distribute and

possess with intent to distribute more than 5 grams of cocaine base and more than

500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii)-(iii),

846, and possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A). We affirm the sentence.



                                          I.



      Boykin was charged with three drug-related offenses. He pleaded guilty to

two of those offenses: (1) conspiracy to distribute and possess with intent to

distribute more than 5 grams of cocaine base and more than 500 grams of cocaine;

and (2) possession of a firearm in furtherance of a drug trafficking crime. The

district court accepted Boykin’s guilty plea, ordered a pre-sentence investigation

report, and scheduled the matter for sentencing.

      At sentencing, Boykin did not object to the calculation of the Federal

Sentencing Guidelines range, which was 322 to 387 months’ imprisonment.

Instead, Boykin asked the district court to impose a sentence below that range

because, in his opinion, it overstated his criminal history and he had cooperated

                                          2
with the government after his arrest. The district court rejected that request and

sentenced Boykin to 322 months’ imprisonment. Boykin appeals.



                                         II.



      We review the reasonableness of a sentence for an abuse of discretion. Gall

v. United States, 128 S. Ct. 586, 596-97 (2007). The party challenging the

sentence must show that it is unreasonable in the light of the record and the factors

in 18 U.S.C. § 3553(a). United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005). Here, Boykin claims that his sentence is procedurally unreasonable

because the district court treated the Guidelines as mandatory. Gall, 128 S. Ct. at

597 (procedural error if court treats Guidelines as mandatory).

      We see no procedural error in this case. At sentencing, the district court

expressly noted that it considered the Guidelines merely advisory and not

mandatory. The district court also acknowledged that it was authorized under

Supreme Court and Eleventh Circuit precedent to depart from the Guidelines if the

suggested range did not adequately capture the section 3553(a) factors. But

because of Boykin’s “particular criminal history” and the “circumstances of [his]

offense,” the district court determined that a sentence at the low end of the

                                          3
Guidelines range was warranted “to accomplish the purposes set forth in

3553(a)[.]” Based on these facts, Boykin’s sentence was not procedurally

unreasonable.



                                       III.



      Boykin’s sentence is affirmed.

      AFFIRMED.




                                        4